Exhibit 10.79

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
GREGORY A. BARBER (“Executive”) and RURAL/METRO CORPORATION, a Delaware
corporation (and/or one or more of its subsidiaries as applicable,
“Rural/Metro”). This Agreement shall be effective as of June 19, 2006 (the
“Effective Date”).

R E C I T A L S

A. The Board of Directors of Rural/Metro believes it is in the best interests of
Rural/Metro to employ Executive. The Board of Directors believes that Executive
is, and is expected to continue to be, a key contributor to the success of
Rural/Metro. Due to Executive’s experience, Executive has particular skills and
knowledge that the Board of Directors believes are valuable to Rural/Metro, its
customers and its financial stakeholders.

B. Rural/Metro has decided to offer Executive an employment agreement, and
Executive has decided to accept such agreement, on the terms and conditions set
forth below.

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

 

1. POSITION AND DUTIES.

Effective as of the Effective Date, Executive shall be Vice President and
Controller, reporting to the Senior Vice President and Chief Financial Officer.
Executive shall perform the duties of Executive’s position, as determined by
Rural/Metro, in accordance with the policies, practices and bylaws of
Rural/Metro. Executive shall serve Rural/Metro faithfully, loyally, honestly and
to the best of Executive’s ability. Executive will devote Executive’s best
efforts to the performance of Executive’s duties for, and in the business and
affairs of, Rural/Metro. Rural/Metro reserves the right, in its sole discretion,
to change or modify Executive’s position, title, service area(s), duties and/or
reporting relationship.

 

2. SIGNING BONUS; BASE SALARY.

As promptly as administratively practicable following the Effective Date,
Executive shall receive a signing bonus of $25,000.

Executive’s initial annual base salary (“Base Salary”) shall be $215,000.
Executive’s Base Salary will be paid in substantially equal periodic
installments in accordance with Rural/Metro’s generally-applicable payroll
practices. Executive’s Base Salary will be reviewed at least annually in
accordance with Rural/Metro’s executive compensation review policies and
practices. Rural/Metro agrees that it will not reduce Executive’s Base Salary by
more than ten percent (10%) as compared to the Base Salary paid to Executive
during the immediately prior year, unless Executive has agreed to said reduction
or unless Rural/Metro makes an across-the-board reduction that applies to all
similarly-situated executives.

 

3. INCENTIVE COMPENSATION; MANAGEMENT INCENTIVE PROGRAM.

Executive shall be entitled to receive a bonus with respect to 2006 equal to 45%
of Executive’s initial Base Salary, payable at the same time that bonuses based
upon 2006 performance are paid to the Company’s senior executive participants in
the Rural/Metro Management Incentive Program (“MIP”). Executive acknowledges
that the date of payment of such bonuses is not fixed, though payment normally
would be made with respect to 2006 performance in December 2006 or January 2007.
The bonus

 

Page 1 of 11



--------------------------------------------------------------------------------

payment referred to in the first sentence of this paragraph shall be subject
only to Executive’s continued employment at the date of payment.

Commencing with 2007, Executive shall be eligible to participate in the MIP and
to receive such incentive compensation as may be provided by the MIP. Executive
acknowledges the discretionary nature of the MIP.

 

4. TERMINATION.

This Agreement will continue in full force and effect until it is terminated by
the parties. This Agreement may be terminated in any of the following ways:
(a) it may be renegotiated and replaced by a written agreement signed by both
parties; (b) Rural/Metro may elect to terminate this Agreement with or without
“Cause,” as defined below; (c) Executive may elect to terminate this Agreement
upon notice as provided below; or (d) this Agreement may terminate automatically
upon Executive’s death or Disability pursuant to Section 7.

 

5. TERMINATION BY RURAL/METRO

 

  A. Termination For Cause.

Rural/Metro may terminate this Agreement and Executive’s employment for Cause at
any time upon written notice. This means that Rural/Metro has the right to
terminate the employment relationship for Cause at any time should there be
Cause to do so.

For purposes of this Agreement, “Cause” shall be limited to discharge resulting
from a determination by Rural/Metro that Executive: (a) has been convicted of
(or has pleaded guilty or no contest to) a felony involving dishonesty, fraud,
theft or embezzlement; (b) has repeatedly failed or refused, in a material
respect to follow reasonable policies or directives established by Rural/Metro,
if the failure or refusal has not been cured within ten (10) days after
Rural/Metro has provided written notice to Executive of the specific conduct
constituting such failure or refusal; (c) has willfully and persistently failed
or refused to attend to material duties or obligations imposed upon Executive
under this Agreement, if the failure or refusal has not been cured within ten
(10) days after Rural/Metro has provided written notice to Executive of the
specific conduct constituting such failure or refusal; or (d) has misrepresented
or concealed a material fact for purposes of securing employment with
Rural/Metro or this Employment Agreement.

Because Executive is in a position which involves great responsibilities,
Rural/Metro is not required to utilize its progressive discipline policy. In
addition, no generally applicable grievance policy shall apply to grievances by
Executive regarding Executive’s employment relationship with Rural/Metro.

If this Agreement and Executive’s employment is terminated for Cause, Executive
shall receive no Severance Benefits.

 

  B. Termination Without Cause.

Rural/Metro also may terminate this Agreement and Executive’s employment without
Cause at any time after providing Executive with ten (10) days advance written
notice. In the event this Agreement and Executive’s employment are terminated by
Rural/Metro without Cause, Executive shall receive the Severance Benefits
pursuant to Section 8. Rural/Metro may place Executive on a paid administrative
leave, and bar or restrict Executive’s access to Rural/Metro facilities,
contemporaneously

 

Page 2 of 11



--------------------------------------------------------------------------------

with or at any time following the delivery of the written notice to Executive.
For the avoidance of doubt, any action by Rural/Metro pursuant to the foregoing
sentence shall not constitute a breach of this Agreement by Rural/Metro, and the
foregoing sentence or any action by Rural/Metro pursuant thereto shall in no way
limit or reduce the rights of Rural/Metro as provided elsewhere herein.

 

6. TERMINATION BY EXECUTIVE.

Executive may terminate this Agreement and Executive’s employment at any time by
giving thirty (30) days notice to Rural/Metro. If Executive terminates this
Agreement and Executive’s employment pursuant to this Section 6, Executive shall
not receive Severance Benefits pursuant to Section 8. Rural/Metro may place
Executive on a paid administrative leave, and bar or restrict Executive’s access
to Rural/Metro facilities, contemporaneously with or at any time following the
delivery of the written notice of termination by Executive pursuant to
Section 6. For the avoidance of doubt, any action by Rural/Metro pursuant to the
foregoing sentence shall not constitute a breach of this Agreement by
Rural/Metro, and the foregoing sentence or any action by Rural/Metro pursuant
thereto shall in no way limit or reduce the rights of Rural/Metro as provided
elsewhere herein.

 

7. DEATH OR DISABILITY.

This Agreement will terminate automatically on Executive’s death. Any
compensation or other amounts due to Executive for services rendered prior to
Executive’s death shall be paid to Executive’s surviving spouse, or if Executive
does not leave a surviving spouse, to Executive’s estate. No other amounts shall
be payable to Executive’s heirs pursuant to this Agreement, but amounts may be
payable pursuant to any life insurance or other benefit plans maintained by
Rural/Metro.

In the event Executive becomes “Disabled,” Executive’s employment hereunder
shall automatically cease and terminate. Executive shall be considered
“Disabled” or to be suffering from a “Disability” for purposes of this Section 7
if Executive is unable, after any reasonable accommodations required by the
Americans with Disabilities Act or other applicable law, to perform the
essential functions of Executive’s position because of a physical or mental
impairment. In the absence of agreement between Rural/Metro and Executive as to
whether Executive is Disabled or suffering from a Disability (and the date as of
which Executive became Disabled), such determinations shall be made by a
licensed physician selected by Rural/Metro. If a licensed physician selected by
Executive disagrees with the determination of the physician selected by
Rural/Metro, the two physicians shall select a third physician. The decision of
the third physician concerning whether Executive is Disabled or suffering from a
Disability (and the date as of which Executive became Disabled) shall be binding
and conclusive on all interested parties.

 

8. SEVERANCE BENEFITS.

If this Agreement and Executive’s employment are terminated without Cause by
Rural/Metro as set forth in Section 5B, Executive shall receive the “Severance
Benefits” provided by this Section. In addition, Executive also shall receive
the Severance Benefits if Executive’s employment is terminated due to Disability
as set forth in Section 7.

The Severance Benefits shall begin immediately following the effective date of
termination of employment and, except as otherwise provided herein, will
continue to be payable for a period (the “Benefit Period”) of twenty-four
(24) months thereafter. However, notwithstanding anything herein to the
contrary, the Benefit Period shall be twelve (12) months in the event that
Severance Benefits are payable due to Disability.

 

Page 3 of 11



--------------------------------------------------------------------------------

The Executive’s Severance Benefits shall consist of the continuation of
Executive’s then Base Salary for duration of the Benefit Period, less lawfully
required withholdings, and shall be paid in accordance with Rural/Metro’s
generally-applicable payroll practices. Such Severance Benefits shall be paid in
lieu of any accrued vacation time. The Severance Benefits also shall consist of
the continuation of any health, medical, dental, vision or pharmaceutical
coverage that Executive was participating in as of the last day of active
employment to the extent that Executive continues to be eligible for such
coverages. These coverages shall be continued under COBRA beginning the first
day of the month following the effective termination date and shall continue for
the duration of the Benefit Period provided that Executive satisfactorily
complies with all COBRA election and eligibility requirements. During the
Benefit Period, Executive shall continue to pay the same premiums paid as of the
last day of active employment. Executive’s life insurance coverage may be
converted to an individual policy within 30 days of the effective termination
date, if conversion is then available under the applicable policy. Upon
conversion, the cost of maintaining an individual policy resides with Executive.

If Executive voluntarily terminates this Agreement and Executive’s employment,
or if Rural/Metro terminates the Agreement and Executive’s employment for Cause,
no Severance Benefits shall be paid to Executive. No Severance Benefits are
payable in the event of Executive’s death or retirement.

Severance Benefits and Executive’s right to exercise any stock options shall
immediately cease if Executive commits a material violation of any of the terms
of this Agreement relating to confidentiality and non-disclosure, as set forth
in Section 10, or the Covenant-Not-To-Compete, as set forth in Section 11. Only
material violations will result in the loss of Severance Benefits and the
ability to exercise stock options.

The payment of Severance Benefits shall not be affected by whether Executive
seeks or obtains other employment. Executive shall have no obligation to seek or
obtain other employment and Executive’s Severance Benefits shall not be impacted
by Executive’s failure to “mitigate.”

In order to receive the Severance Benefits, Executive must execute any release
reasonably requested by Rural/Metro of claims that Executive may have in
connection with Executive’s employment with Rural/Metro.

 

9. BENEFITS.

 

  A. Benefit Plans, Insurance, Options, etc.

Executive will be entitled to participate in any benefit plans, including, but
not limited to, retirement plans, stock option plans, equity compensation or
incentive plans, disability plans, life insurance plans and health, medical,
dental, vision and pharmaceutical plans available to other Rural/Metro executive
employees from time to time, subject to any limitations or restrictions
(including waiting periods) specified in said plans. Executive acknowledges and
agrees that Executive’s participation (or the extent of participation) in
certain of such plans is discretionary with Rural/Metro.

 

  B. Vacation.

Executive is entitled to paid vacation during each calendar year, with the
amount and scheduling of such vacation to be determined in accordance with
Rural/Metro’s vacation policies as in effect from time to time. If Executive
does not take the full vacation available in any year, the unused vacation may
not be carried over to the next calendar year, and Executive will not be
compensated for it.

 

Page 4 of 11



--------------------------------------------------------------------------------

10. CONFIDENTIALITY; NON-DISCLOSURE; OWNERSHIP OF WORK.

 

  A. Confidentiality; Non-Disclosure.

During the course of Executive’s employment, Executive will become exposed to a
substantial amount of confidential and proprietary information, including, but
not limited to, financial information, annual reports, audited and unaudited
financial reports, operational budgets and strategies, methods of operation,
customer lists, strategic plans, business plans, marketing plans and strategies,
new business strategies, merger and acquisition strategies, management systems
programs, computer systems, personnel and compensation information and payroll
data, and other such reports, documents or information (collectively the
“Confidential and Proprietary Information”). Due to Executive’s senior position
with Rural/Metro, Executive acknowledges that Executive regularly receives
Confidential and Proprietary Information with respect to Rural/Metro on a
consolidated basis at the holding company level, and with respect to each and
every one of Rural/Metro’s business units and operations (including business
units and operations with respect to which Executive does not have direct
operational or other responsibilities); for the avoidance of doubt, all such
information is expressly included in the defined term “Confidential and
Proprietary Information.” In the event Executive’s employment is terminated by
either party for any reason, Executive promises that Executive will not, retain,
take with Executive or make any copies of such Confidential and Proprietary
Information in any form, format, or manner whatsoever (including computer
print-outs, computer tapes, floppy disks, CD-ROMs, etc.) nor will Executive
disclose the same in whole or in part to any person or entity, in any manner
either directly or indirectly. Excluded from this Agreement is information that
(i) is or becomes publicly known through no violation of this Agreement, (ii) is
lawfully received by the Executive from any third party without restriction on
disclosure or use, (iii) is required to be disclosed by law, or (iv) is
expressly approved in writing by Rural/Metro for release or other use by the
Executive. The provisions of this paragraph shall survive the termination of
this Agreement.

 

  B. Ownership of Work, Materials and Documents.

All records, reports, notes, compilations, software, programs, designs and/or
other recorded or created matters, copies thereof or reproductions, in whatever
media form, relating to Rural/Metro’s trade secrets, operations, activities, or
business, made or received by Executive during any past, present or future
employment with Rural/Metro are and shall be works made for hire and are, or
shall become the exclusive property of Rural/Metro. Immediately upon
Rural/Metro’s request at any time during or following the term of this
Agreement, Executive shall return to Rural/Metro any and all Confidential and
Proprietary Information and any other property of Rural/Metro then within
Executive’s possession, custody and/or control. Failure to return Rural/Metro’s
property, whether during the term of this Agreement or after its termination,
shall be a breach of this Agreement. The provisions of this paragraph shall
survive the termination of this Agreement.

 

11. COVENANT-NOT-TO-COMPETE.

 

  A. Interests to be Protected.

The parties acknowledge that during the term of Executive’s employment,
Executive will perform essential services for Rural/Metro, its employees and
shareholders, and for clients of Rural/Metro. Therefore, Executive will be given
an opportunity to meet, work with and develop close working relationships with
Rural/Metro’s clients on a first-hand basis (including, due to Executive’s
senior position with Rural/Metro, clients in areas with respect to which
Executive may not have direct operational or other responsibility), and
Executive will gain valuable insight as to the clients’ operations,

 

Page 5 of 11



--------------------------------------------------------------------------------

personnel and need for services. In addition, Executive will be exposed to, have
access to, and be required to work with, a considerable amount of Rural/Metro’s
Confidential and Proprietary Information.

The parties also expressly recognize and acknowledge that the personnel of
Rural/Metro have been trained by, and are valuable to Rural/Metro, and that if
Rural/Metro must hire new personnel or retrain existing personnel to fill
vacancies it will incur substantial expense in recruiting and training such
personnel. The parties expressly recognize that should Executive compete with
Rural/Metro in any manner whatsoever, it could seriously impair the goodwill and
diminish the value of Rural/Metro’s business.

The parties acknowledge that these covenants set forth throughout this
Section 11 have an extended duration; however, they agree that these covenants
are reasonable and necessary for the protection of the legitimate business
interests of Rural/Metro.

For these and other reasons, and the fact that there are many other employment
opportunities available to Executive if Executive should terminate, the parties
are in full and complete agreement that the following restrictive covenants
(which together are referred to as the “Covenant-Not-To-Compete”) are fair and
reasonable and are freely, voluntarily and knowingly entered into. Further, each
party has been given the opportunity to consult with legal counsel before
entering into this Agreement.

 

  B. Devotion to Employment.

Executive shall devote substantially all Executive’s business time and efforts
to the performance of Executive’s duties on behalf of Rural/Metro. During
Executive’s term of employment, Executive shall not at any time or place or to
any extent whatsoever, either directly or indirectly, without the express
written consent of Rural/Metro, engage in any outside employment, or in any
activity competitive with or adverse to Rural/Metro’s business, practice or
affairs, whether alone or as partner, officer, director, employee, shareholder
of any corporation or as a trustee, fiduciary, consultant or other
representative. This is not intended to prohibit Executive from engaging in
nonprofessional activities such as personal investments or conducting to a
reasonable extent private business affairs which may include other boards of
directors’ activity, as long as they do not conflict with Rural/Metro.
Participation to a reasonable extent in civic, social or community activities is
encouraged. Notwithstanding anything herein to the contrary, any non-Rural/Metro
activities shall be conducted in compliance with Rural/Metro’s corporate
governance policies and other policies and procedures as in effect from time to
time.

 

  C. Non-Solicitation of Clients.

During the term of Executive’s employment with Rural/Metro and for a period,
after the termination of employment with Rural/Metro, equal to two (2) years
(the “Non-Compete Period”), regardless of who initiates the termination and for
whatever reason, Executive shall not directly or indirectly, for himself, or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, call upon,
contact, encourage, handle, accept or solicit client(s) or prospective clients
of Rural/Metro with whom (i) Executive worked as an employee of Rural/Metro at
any time prior to termination, or at the time of termination; or (ii) about whom
Executive possessed or had access to Rural/Metro’s Confidential and Proprietary
Information at any time prior to termination, or at the time of termination, for
the purpose of soliciting, providing or selling such client(s) or prospective
client(s) services that are the same, similar, or related to the services that
Rural/Metro provides, or has prepared or offered to provide, to such client(s)
or prospective client(s).

 

Page 6 of 11



--------------------------------------------------------------------------------

  D. Non-Solicitation of Employees.

During the term of Executive’s employment with Rural/Metro and for the
Non-Compete Period, regardless of who initiates the termination and for any
reason, Executive shall not knowingly, directly or indirectly, for himself, or
on behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, seek to hire, and/or hire any Rural/Metro
employees for the purpose of having such employee engage in services that are
the same, similar or related to the services that such employee provided for
Rural/Metro. For the purposes of this Section 11D, “Rural/Metro employee” shall
mean any individual who (i) is employed by or who works a s a contractor for
Rural/Metro at any time during the twelve (12) month period preceding the
termination of this Agreement, or (ii) is employed by or who works as a
contractor for Rural/Metro at any time during the Non-Compete Period.

 

  E. Competing Business.

During the term of this Agreement and for the Non-Compete Period, regardless of
who initiates the termination and for any reason, Executive shall not, directly
or indirectly, for himself, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, in any
manner whatsoever, engage in the same or similar business as Rural/Metro, which
would be in competition with any Rural/Metro line of business, in any
geographical service area where Rural/Metro is engaged in business, or was
considering engaging in business at any time prior to the termination or at the
time of the termination of this Agreement. Without limiting the foregoing or any
other aspect of this Covenant-not-to-Compete, Executive further specifically
acknowledges and agrees that the limitations set forth in this Section 11.E
expressly preclude competitive activity of any nature in any geographical
service area by Executive for or on behalf of American Medical Response (AMR) or
any of AMR’s successors or assigns. If the geographical service areas described
above in this Section 11.E should be found by a court to be unreasonable in
scope, then the geographical service areas applicable herein shall be the
geographical service areas in which Executive performed Executive’s duties
pursuant to this Agreement. For the purposes of this provision, the term
“competition” shall mean directly or indirectly engaging in or having a
substantial interest in a business or operation which is, or will be, performing
the same or similar services as those provided by Rural/Metro.

Executive specifically acknowledges and agrees that Rural/Metro is engaged in
business in the State of California and that the restrictions on Executive’s
activities during the Non-Compete Period, as described herein, extend to
Rural/Metro’s business activities in California. Executive has been informed of
and has read and is familiar with Section 16600 of the California Business and
Professional Code, which section provides:

“Except as provided in this chapter, every contract by which anyone is
restrained from engaging in a lawful profession, trade, or business of any kind
is to that extent void.”

Executive specifically agrees and acknowledges that this Agreement is not
intended nor does it purport to impose on Executive restrictions within the
State of California that are impermissible under California law. Executive
therefore waives all rights under California Business and Professional Code
Section 16600 and any other state or federal statute or common law principle of
similar effect, including any public policy claims arising under Section 16600.

 

  F. Extension of Period.

Executive agrees that the Non-Compete Period referred to in subsections C, D and
E shall be extended for a period of time equal to the duration of any breach of
this Agreement by Executive.

 

Page 7 of 11



--------------------------------------------------------------------------------

  G. Judicial Amendment.

If the scope of any provision of Sections 10 or 11 of this Agreement is found by
a court to be too broad to permit enforcement to its full extent, then such
provision shall be enforced to the maximum extent permitted by law. The parties
agree that the scope of any provision of this Agreement may be modified by a
judge in any proceeding to enforce Sections 10 or 11 of this Agreement, so that
such provision can be enforced to the maximum extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable for any
reason, it shall not affect the validity of the remaining provisions of this
Agreement.

 

  H. Injunctive Relief, Damages and Forfeiture.

Due to the nature of Executive’s position with Rural/Metro, and with full
realization that a violation of Sections 10 and 11 will cause immediate and
irreparable injury and damage, which is not readily measurable, and to protect
Rural/Metro’s interests, Executive understands and agrees that in addition to
instituting arbitration proceedings to recover damages resulting from a breach
of this Agreement, Rural/Metro may seek to enforce this Agreement with a court
action for injunctive relief in any state or federal court of competent
jurisdiction in Maricopa County, Arizona, to cease or prevent any actual or
threatened violation of this Agreement on the part of Executive. In any action
brought pursuant to this Section 11H, the prevailing party shall be entitled to
an award of Executive’s or its attorney’s fees and costs.

 

  I. Survival.

The provisions of this Section 11 shall survive the termination of this
Agreement.

 

12. BUSINESS EXPENSES.

Rural/Metro will reimburse Executive for any and all necessary, customary, and
usual expenses, properly receipted in accordance with Rural/Metro’s policies,
incurred by Executive on behalf of Rural/Metro.

 

13. AMENDMENTS.

This Agreement constitutes the entire agreement between the parties as to the
subject matter hereof. Accordingly, there are no side agreements or verbal
agreements other than those which are stated above. Any amendment, modification
or change in this Agreement must be done so in writing and signed by both
parties.

 

14. SEVERABILITY.

In the event a court or arbitrator declares that any provision of this Agreement
is invalid or unenforceable, it shall not affect or invalidate any of the
remaining provisions. Further, the court shall have the authority to re-write
that portion of the Agreement it deems unenforceable, to make it enforceable.

 

15. GOVERNING LAW.

The law of the State of Arizona shall govern the interpretation and application
of all of the provisions of this Agreement.

 

Page 8 of 11



--------------------------------------------------------------------------------

16. DISPUTE RESOLUTION.

 

  A. Mediation.

Any and all disputes arising under, pertaining to or touching upon this
Agreement or the statutory rights or obligations of either party hereto, shall,
if not settled by negotiation, be subject to non-binding mediation before an
independent mediator selected by the parties pursuant to Section 16D.
Notwithstanding the foregoing, either Executive or Rural/Metro may seek
preliminary judicial relief in any state or federal court of competent
jurisdiction in Maricopa County, Arizona based upon a belief that such action
may be necessary to avoid irreparable damage during the pendency of the
proceedings described in this Section 16. Any demand for mediation shall be made
in writing and served upon the other party to the dispute, by certified mail,
return receipt requested, at the business address of Rural/Metro, or at the last
known residence address of Executive, respectively. The demand shall set forth
with reasonable specificity the basis of the dispute and the relief sought. The
mediation hearing will occur at a time and place convenient to the parties in
Maricopa County, Arizona within thirty (30) days of the date of selection or
appointment of the mediator.

 

  B. Arbitration.

In the event that the dispute is not settled through mediation, the parties
shall then proceed to binding arbitration before a single independent arbitrator
selected pursuant to Section 16D. The mediator shall not serve as arbitrator. TO
THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL CLAIMS AND DISPUTES OF ANY TYPE
WHATSOEVER WHICH ARISE OUT OF OR RELATE IN ANY WAY TO THE EMPLOYMENT
RELATIONSHIP BETWEEN THE PARTIES, INCLUDING, BUT NOT LIMITED TO, BREACH OF
CONTRACT, WRONGFFUL TERMINATION, NEGLIGENT MISPREPRESENTATION, FRAUD,
DEFAMATION, OR ANY CLAIMS OF AGE, RACE, SEX, OR OTHER DISCRIMINATION,
RETALIATION OR HARASSMENT ARISING UNDER THE AMERICANS WITH DISABILITIES ACT (42
U.S.C. §§ 12101 ET SEQ.), THE AGE DISCRIMINATION IN EMPLOYMENT ACT (29 U.S.C. §§
621 ET SEQ.) AND OLDER WORKERS’ BENEFIT PROTECTION ACT (29 U.S.C. § 626(F)), THE
EMPLOYMENT RETIREMENT INCOME SECURITY ACT (29 U.S.C. §§ 1001 ET SEQ.), THE FAIR
LABOR STANDARDS ACT (29 U.S.C. §§ 201 ET SEQ.) AND EQUAL PAY ACT (29 U.S.C. §
206(D)), THE FAMILY MEDICAL LEAVE ACT (29 U.S.C. §§ 2611 ET SEQ.), THE HEALTH
INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (29 U.S.C. § 1001 ET SEQ.), TITLE
VII OF THE CIVIL RIGHTS ACT (42 U.S.C. § 2000E), UNIFORMED SERVICES EMPLOYMENT
AND REEMPLOYMENT ACT (38 U.S.C. §§ 4301 ET SEQ.), THE WORKER ADJUSTMENT AND
RETRAINING ACT (29 U.S.C. §§ 2101 ET SEQ.), THE ARIZONA CIVIL RIGHTS ACT (A.R.S.
§§ 41-1441 ET SEQ.), THE ARIZONA EMPLOYMENT PROTECTION ACT (A.R.S. § 23-1501),
AND/OR ANY OTHER APPLICABLE FEDERAL, STATE OR LOCAL LAW, REGULATION, ORDINANCE
CONSTITUTION, CHARTER, STATUTE, RULE OR REGULATION, AND TORT CLAIMS OF ANY KIND
WHATSOEVER; ANY OTHER COMMON-LAW OR STATUTORY CLAIMS; CLAIMS FOR SALARY, WAGES,
VACATION PAY, SEVERANCE PAY, BONUS PAYMENTS, STOCK OPTIONS OR EARNINGS OF ANY
KIND, FRINGE BENEFITS, MEDICAL OR HOSPITAL EXPENSES OR BENEFITS, LITIGATION
EXPENSES, ATTORNEYS’ FEES, EMPLOYMENT REINSTATEMENT, COMPENSATORY DAMAGES OF ANY
KIND, LIQUIDATED OR STATUTORY DAMAGES, PUNITIVE DAMAGES, AND ANY AND ALL OTHER
DAMAGES, SHALL BE RESOLVED PURSUANT TO THIS AGREEMENT AND THERE SHALL BE NO
RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL. The arbitration hearing shall
occur at a time and place convenient to the parties in Maricopa County, Arizona
within thirty (30) days of selection or appointment of the arbitrator. If
Rural/Metro has adopted a policy that is applicable to arbitrations with
executives, the

 

Page 9 of 11



--------------------------------------------------------------------------------

arbitration shall be conducted in accordance with said policy to the extent that
the policy is consistent with this Agreement and the Federal Arbitration Act, 9
U.S.C. §§ 1-16. If no such policy has been adopted, the arbitration shall be
governed by the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) in effect on the date of the first
notice of demand for arbitration. The arbitrator shall issue written findings of
fact and conclusions of law, and an award, within thirty (30) days of the date
of the hearing unless the parties otherwise agree.

 

  C. Damages.

In cases of breach of contract or policy, damages shall be limited to contract
damages. In cases of discrimination claims prohibited by statute, the arbitrator
may direct payment consistent with the applicable statute. In cases of
employment tort, the arbitrator may award punitive damages if proved by clear
and convincing evidence. The arbitrator may award fees, including attorneys’
fees, to the prevailing party and assess costs of the arbitration to the
non-prevailing party. Issues of procedure, arbitrability, or confirmation of
award shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, except
that Court review of the arbitrator’s award shall be that of an appellate court
reviewing a decision of a trial judge sitting without a jury.

 

  D. Selection of Mediator or Arbitrator.

The parties shall select the mediator or arbitrator from a panel list made
available by the AAA. If the parties are unable to agree to a mediator or
arbitrator within thirty (30) days of receipt of a demand for mediation or
arbitration, the mediator or arbitrator will be chosen by alternatively striking
from a list of five (5) mediators or arbitrators obtained by Rural/Metro from
AAA. Executive shall have the first strike.

 

17. MISCELLANEOUS.

 

  A. Non-Waiver.

The failure in any one or more instances of a party to insist upon performance
of any of the terms, covenants or conditions of this Agreement, to exercise any
right or privilege conferred in this Agreement, or the waiver by said party of
any breach of any of the terms, covenants or conditions of this Agreement, shall
not be construed as a subsequent waiver of any such terms, covenants,
conditions, rights or privileges, but the same shall continue and remain in full
force and effect as if no such forbearance or waiver had occurred. No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.

 

  B. Construction; Counterparts.

This Agreement shall be construed fairly as to both parties and not in favor of
or against either party, regardless of which party prepared the Agreement. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, and all such counterparts shall constitute but one
instrument.

 

  C. Successors and Assigns.

Executive may not assign this Agreement. This agreement shall inure to the
benefit of and shall be binding upon the parties’ successors and Rural/Metro’s
assigns.

 

Page 10 of 11



--------------------------------------------------------------------------------

  D. Notices.

All notices required or permitted to be given hereunder shall be deemed given
when delivered in person, or three (3) business days after being placed in the
hands of a courier service (e.g., DHL or Federal Express) prepaid or faxed
provided that a confirming copy is delivered forthwith as herein provided,
addressed, when to Executive, at the last known mailing address in Rural/Metro’s
human resources files, and, when to Rural/Metro, at the mailing address of the
corporate headquarters and to the attention of Rural/Metro’s Corporate
Secretary, and/or to such other respective addresses and/or addressees as may be
designated by notice given in accordance with the provisions of this Section.

IN WITNESS WHEREOF, Rural/Metro and Executive have executed this Agreement.

 

EXECUTIVE

   

RURAL/METRO CORPORATION

/s/ Gregory A. Barber    

By:

 

/s/ Jack Brucker

Gregory A. Barber

     

Jack Brucker

     

Chief Executive Officer and President

Dated: May 24, 2006

   

Dated: 5/31/, 2006

 

Page 11 of 11